Citation Nr: 1312344	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for status-post ureterolithotomy from  July 29, 2002, to August 11, 2009, and in excess of 10 percent as of October 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to January 1980.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida which granted service connection for status post ureterolithotomy and assigned an initial noncompensable evaluation as of July 29, 2002.  In September 2009, the Board remanded the claim for additional evidentiary development.  In November 2009, the RO granted a temporary evaluation of 100 percent as of August 12, 2009, and assigned a 10 percent rating effective October 1, 2009. 

 In May 2012, he testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In June 2010, the Veteran raised several matters in a VA Form 9.  It appears he may be claiming a higher initial evaluation for a low back disability and filing a petition to reopen a claim of service connection for a right ankle disability; however, this matter is unclear and should be clarified. 

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran avers that his service-connected genitourinary disorder is of greater severity than currently rated.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim

The Veteran is currently rated for status-post ureterolithotomy under Diagnostic Code ("DC") 7509-7510.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2012).

During his May 2012 hearing before the Board, the Veteran requested at least a 30 percent disability rating (purportedly under DC 7508 for nephrolithiasis,  DC 7509 for hydronephrosis, DC 7510 for ureterolithiasis, or DC 7511 for stricture of ureters), stating that his disability is manifested by diet therapy, drug therapy and invasive or non-invasive procedures more than two times per year.  

Although review of the current evidence of record fails to demonstrate that the Veteran is on a special diet for his condition, VA treatment records from August 2009 show that he was hospitalized for two days for a kidney stone, but was advised to let the stone pass.  A private hospital record dated a few days later shows that he underwent an intravenous pyelogram ("IVP") and computerized tomography ("CT") for recurrent kidney stones.  In December 2009, he underwent a CT urogram.  There are no additional current treatment reports of record.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  

The Veteran was afforded a VA compensation and pension examination in June 2008.  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims ("Court") has held that, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  In this case, given that nearly five years have passed since the 2008 examination and there may have been a significant change in the severity of the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's genitourinary disability.

Additionally, as the Veteran reports that he is continuing to receive treatment for his condition and the most recent treatment reports of record are dated 2009, remand is necessary to allow the most up-to-date treatment reports to be associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Finally, as the Veteran has identified private treatment reports that do not appear to be associated with the record, an attempt to obtain these records must be made on remand.

Accordingly, the case is REMANDED for the following action:

      1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has 
received treatment for his status-post ureterolithotomy since July 2002.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran that are not duplicates of records already contained in the claims folder.  Provided that the necessary release forms are completed and returned, attempt to obtain the identified records.   The RO should also associate any outstanding VA treatment records from December 2009 onward.

2.  Thereafter, the Veteran should be accorded a VA examination with an appropriate examiner to determine the current severity of his status-post ureterolithotomy.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary should be performed and the clinical findings must be reported in detail.  The examiner should elicit a complete history of the Veteran's symptomatology and problems, and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report.    

The examiner should identify the precise diagnosis or diagnoses associated with the Veteran's service-connected genitourinary disability, and specify all manifestations of the condition, to include whether the Veteran is (a) on diet therapy, (b) drug therapy, or (c) invasive or non-invasive procedures more than two times per year.  The examiner should also note whether the Veteran experiences attacks of colic, and if so, the frequency of such attacks, whether they require catheter drainage, and whether any attacks of colic are with or without infection.   

The examiner should specifically describe the effects of the Veteran's service-connected genitourinary disability on his occupational functioning and daily activities of life.  A complete rationale for all opinions expressed must be included in the examination report.  

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

